UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Quality Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2012 – JUNE 30, 2013 Company Name Ticker Security ID on Ballot Country Meeting Date Record Date Meeting Type Proponent Item Number Proposal Management Recommendation Vote The Coca-Cola Company KO USA 10-Jul-12 21-May-12 Special Management 1 Approve Stock Split For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 1 Elect Director Alfred J. Amoroso For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 2 Elect Director John D. Hayes For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 3 Elect Director Susan M. James For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 4 Elect Director David W. Kenny For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 5 Elect Director Peter Liguori For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 6 Elect Director Daniel S. Loeb For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 7 Elect Director Thomas J. McInerney For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 8 Elect Director Brad D. Smith For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 9 Elect Director Maynard G. Webb, Jr. For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 10 Elect Director Harry J. Wilson For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 11 Elect Director Michael J. Wolf For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 13 Amend Omnibus Stock Plan For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 14 Amend Non-Employee Director Omnibus Stock Plan For For Yahoo! Inc. YHOO USA 12-Jul-12 17-May-12 Annual Management 15 Ratify Auditors For Against Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Richard H. Anderson For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Victor J. Dzau For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Omar Ishrak For Withhold Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Shirley Ann Jackson For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Michael O. Leavitt For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director James T. Lenehan For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Denise M. O'Leary For Withhold Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Kendall J. Powell For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Robert C. Pozen For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management Elect Director Jack W. Schuler For Withhold Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management 2 Ratify Auditors For Against Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Management 4 Adopt Majority Voting for Uncontested Election of Directors For For Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Share Holder 5 Adopt Proxy Access Right Against Against Medtronic, Inc. MDT USA 23-Aug-12 25-Jun-12 Annual Share Holder 6 Reduce Supermajority Vote Requirement Against For NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Management Elect Director Alan B. Graf, Jr. For For NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Management Elect Director John C. Lechleiter For For NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Management Elect Director Phyllis M. Wise For For NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Management 3 Increase Authorized Common Stock For Against NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Management 4 Amend Executive Incentive Bonus Plan For For NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Management 5 Ratify Auditors For Against NIKE, Inc. NKE USA 20-Sep-12 23-Jul-12 Annual Share Holder 6 Report on Political Contributions Against For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Angela F. Braly For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Kenneth I. Chenault For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Scott D. Cook For Against The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Susan Desmond-Hellmann For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Robert A. McDonald For Against The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director W. James McNerney, Jr. For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Johnathan A. Rodgers For Against The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Margaret C. Whitman For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Mary Agnes Wilderotter For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Patricia A. Woertz For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management Elect Director Ernesto Zedillo For Against The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management 2 Ratify Auditors For Against The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Share Holder 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Share Holder 5 Report on Adopting Extended Producer Responsibility Policy Against For The Procter & Gamble Company PG USA 09-Oct-12 10-Aug-12 Annual Share Holder 6 Reduce Supermajority Vote Requirement Against For Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Jeffrey S. Berg For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director H. Raymond Bingham For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Michael J. Boskin For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Safra A. Catz For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Bruce R. Chizen For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director George H. Conrades For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Lawrence J. Ellison For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Hector Garcia-Molina For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Jeffrey O. Henley For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Mark V. Hurd For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Donald L. Lucas For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management Elect Director Naomi O. Seligman For Withhold Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management 3 Amend Non-Employee Director Stock Option Plan For Against Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Management 4 Ratify Auditors For Against Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Share Holder 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Against For Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Share Holder 6 Require Independent Board Chairman Against For Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Share Holder 7 Adopt Retention Ratio for Executives/Directors Against For Oracle Corporation ORCL 68389X105 USA 07-Nov-12 10-Sep-12 Annual Share Holder 8 Pro-rata Vesting of Equity Awards Against For Sysco Corporation SYY USA 14-Nov-12 17-Sep-12 Annual Management 1a Elect Director Jonathan Golden For Against Sysco Corporation SYY USA 14-Nov-12 17-Sep-12 Annual Management 1b Elect Director Joseph A. Hafner, Jr. For For Sysco Corporation SYY USA 14-Nov-12 17-Sep-12 Annual Management 1c Elect Director Nancy S. Newcomb For For Sysco Corporation SYY USA 14-Nov-12 17-Sep-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Sysco Corporation SYY USA 14-Nov-12 17-Sep-12 Annual Management 3 Ratify Auditors For Against Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1a Elect Director Carol A. Bartz For Against Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1b Elect Director Marc Benioff For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1c Elect Director M. Michele Burns For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1d Elect Director Michael D. Capellas For Against Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1e Elect Director Larry R. Carter For Against Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1f Elect Director John T. Chambers For Against Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1g Elect Director Brian L. Halla For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1h Elect Director John L. Hennessy For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1i Elect Director Kristina M. Johnson For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1j Elect Director Richard M. Kovacevich For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1k Elect Director Roderick C. McGeary For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1l Elect Director Arun Sarin For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 1m Elect Director Steven M. West For Against Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 2 Amend Executive Incentive Bonus Plan For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Management 4 Ratify Auditors For Against Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Share Holder 5 Require Independent Board Chairman Against For Cisco Systems, Inc. CSCO 17275R102 USA 15-Nov-12 17-Sep-12 Annual Share Holder 6 Report on Eliminating Conflict Minerals from Supply Chain Against For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 1 Elect Director Steven A. Ballmer For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 2 Elect Director Dina Dublon For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 3 Elect Director William H. Gates, III For Against Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 4 Elect Director Maria M. Klawe For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 5 Elect Director Stephen J. Luczo For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 6 Elect Director David F. Marquardt For Against Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 7 Elect Director Charles H. Noski For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 8 Elect Director Helmut Panke For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 9 Elect Director John W. Thompson For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 11 Approve Qualified Employee Stock Purchase Plan For For Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Management 12 Ratify Auditors For Against Microsoft Corporation MSFT USA 28-Nov-12 14-Sep-12 Annual Share Holder 13 Provide for Cumulative Voting Against For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1a Elect Director Gary P. Coughlan For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1b Elect Director Mary B. Cranston For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1c Elect Director Francisco Javier Fernandez-Carbajal For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1d Elect Director Robert W. Matschullat For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1e Elect Director Cathy E. Minehan For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1f Elect Director Suzanne Nora Johnson For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1g Elect Director David J. Pang For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1h Elect Director Joseph W. Saunders For Against Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1i Elect Director Charles W. Scharf For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1j Elect Director William S. Shanahan For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 1k Elect Director John A. Swainson For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Management 3 Ratify Auditors For For Visa Inc. V 92826C839 USA 30-Jan-13 04-Dec-12 Annual Share Holder 4 Report on Lobbying Payments and Policy Against For Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management 1 Accept Financial Statements and Statutory Reports For For Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management 2 Approve Discharge of Board and Senior Management For For Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management 3 Approve Allocation of Income and Dividends of CHF 2.30 per Share For For Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management 4 Approve Remuneration System For Against Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management Elect Verena Briner as Director For Against Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management Elect Joerg Reinhardt as Director For Against Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management Elect Charles Sawyers as Director For Against Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management Elect William Winters as Director For Against Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management 6 Ratify PricewaterhouseCoopers AG as Auditors For For Novartis AG NOVN 66987V109 Switzerland 22-Feb-13 22-Jan-13 Annual Management 7 Additional And/or Counter-proposals Presented At The Meeting For Against Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director William Campbell For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director Timothy Cook For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director Millard Drexler For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director Al Gore For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director Robert Iger For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director Andrea Jung For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director Arthur Levinson For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management Elect Director Ronald Sugar For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management 2 Amend Articles of Incorporation For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management 3 Ratify Auditors For For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Share Holder 5 Stock Retention/Holding Period Against For Apple Inc. AAPL USA 27-Feb-13 02-Jan-13 Annual Share Holder 6 Establish Board Committee on Human Rights Against For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1a Elect Director Barbara T. Alexander For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1b Elect Director Donald G. Cruickshank For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1c Elect Director Raymond V. Dittamore For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1d Elect Director Susan Hockfield For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1e Elect Director Thomas W. Horton For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1f Elect Director Paul E. Jacobs For Against QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1g Elect Director Sherry Lansing For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1h Elect Director Duane A. Nelles For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1i Elect Director Francisco Ros For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1j Elect Director Brent Scowcroft For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 1k Elect Director Marc I. Stern For For QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 2 Amend Omnibus Stock Plan For Against QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 3 Ratify Auditors For Against QUALCOMM Incorporated QCOM USA 05-Mar-13 07-Jan-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Marc L. Andreessen For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Shumeet Banerji For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Rajiv L. Gupta For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director John H. Hammergren For Against Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Raymond J. Lane For Against Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Ann M. Livermore For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Gary M. Reiner For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Patricia F. Russo For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director G. Kennedy Thompson For Against Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Margaret C. Whitman For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management Elect Director Ralph V. Whitworth For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management 2 Ratify Auditors For Against Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management 4 Provide Proxy Access Right For For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Management 5 Amend Omnibus Stock Plan For Against Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Share Holder 6 Establish Environmental/Social Issue Board Committee Against For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Share Holder 7 Amend Human Rights Policies Against For Hewlett-Packard Company HPQ USA 20-Mar-13 22-Jan-13 Annual Share Holder 8 Stock Retention/Holding Period Against For BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 1 Accept Financial Statements and Statutory Reports For For BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 2 Approve Remuneration Report For For BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 3 Re-elect Bob Dudley as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 4 Re-elect Iain Conn as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 5 Re-elect Dr Brian Gilvary as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 6 Re-elect Paul Anderson as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 7 Re-elect Frank Bowman as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 8 Re-elect Antony Burgmans as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 9 Re-elect Cynthia Carroll as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 10 Re-elect George David as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 11 Re-elect Ian Davis as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 12 Re-elect Dame Ann Dowling as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 13 Re-elect Brendan Nelson as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 14 Re-elect Phuthuma Nhleko as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 15 Re-elect Andrew Shilston as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 16 Re-elect Carl-Henric Svanberg as Director For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration For For BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 18 Authorise Market Purchase of Ordinary Shares For For BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 19 Authorise Issue of Equity with Pre-emptive Rights For Against BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 20 Authorise Issue of Equity without Pre-emptive Rights For For BP plc BP. United Kingdom 11-Apr-13 28-Mar-13 Annual Management 21 Authorise the Company to Call EGM with Two Weeks' Notice For For Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Accept Financial Statements and Statutory Reports For For Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Approve Remuneration Report For For Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management 2 Approve Discharge of Board and Senior Management For For Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management 3 Approve Allocation of Income and Dividends of CHF 2.05 per Share For For Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Reelect Peter Brabeck-Letmathe as Director For Against Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Reelect Steven Hoch as Director For Against Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Reelect Titia de Lange as Director For Against Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Reelect Jean-Pierre Roth as Director For Against Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Elect Eva Cheng as Director For Against Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management Ratify KPMG AG as Auditors For For Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management 5 Additional And/or Counter-proposals Presented At The Meeting None Against Nestle SA NESN Switzerland 11-Apr-13 01-Mar-13 Annual Management 6 Mark the box at the right if you wish to give a Proxy to the independent representative, Mr. Jean-Ludovic Hartmann None Against Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Stephen F. Angel For Against Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Oscar Bernardes For Against Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Bret K. Clayton For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Nance K. Dicciani For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Edward G. Galante For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Claire W. Gargalli For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Ira D. Hall For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Raymond W. LeBoeuf For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Larry D. McVay For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Wayne T. Smith For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management Elect Director Robert L. Wood For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Share Holder 3 Require Consistency with Corporate Values and Report on Political Contributions Against Against Praxair, Inc. PX 74005P104 USA 23-Apr-13 01-Mar-13 Annual Management 4 Ratify Auditors For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management A1a Receive Special Board Report Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management A1b Receive Special Auditor Report Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management A1c Eliminate Preemptive Rights Re: Issuance of Subscription Rights For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management A1d Approve Non-Employee Director Stock Option Plan: Issuance of 185,000 Warrants For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management A1e Renew Authorization to Increase Share Capital within the Framework of Authorized Capital: Issuance of Warrants under item A1d For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management A1f Approve Deviation from Belgian Company Law Provision Re: Grant of Warrants to Non-Executive Directors For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management A1g Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B1 Receive Directors' Reports (Non-Voting) Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B2 Receive Auditors' Reports (Non-Voting) Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.70 per Share For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B5 Approve Discharge of Directors For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B6 Approve Discharge of Auditors For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B7 Reelect Kees Storm as Director For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B8 Ratify PricewaterhouseCoopers as Auditors and Approve Auditors' Remuneration of EUR 75,000 For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B9a Approve Remuneration Report For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B9b Approve Omnibus Stock Plan For Against Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B10 Approve Remuneration of Directors For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B11a Approve Change-of-Control Clause Re : Updated EMTN Program For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management B11b Approve Change-of-Control Clause Re : Senior Facilities Agreement For For Anheuser-Busch InBev SA ABI 03524A108 Belgium 24-Apr-13 15-Mar-13 Annual/Special Management C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Herbert A. Allen For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Ronald W. Allen For Against The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Howard G. Buffett For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Richard M. Daley For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Barry Diller For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Helene D. Gayle For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Evan G. Greenberg For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Alexis M. Herman For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Muhtar Kent For Against The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Robert A. Kotick For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Maria Elena Lagomasino For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Donald F. McHenry For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Sam Nunn For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director James D. Robinson, III For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Peter V. Ueberroth For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management Elect Director Jacob Wallenberg For Against The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management 2 Ratify Auditors For Against The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Management 4 Provide Right to Call Special Meeting For For The Coca-Cola Company KO USA 24-Apr-13 25-Feb-13 Annual Share Holder 5 Establish Board Committee on Human Rights Against For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 1 Accept Financial Statements and Statutory Reports For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 2 Approve Dividends For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 3 Reappoint KPMG Audit plc as Auditors For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 4 Authorise Board to Fix Remuneration of Auditors For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(a) Re-elect Leif Johansson as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(b) Elect Pascal Soriot as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(c) Re-elect Simon Lowth as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(d) Re-elect Genevieve Berger as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(e) Re-elect Bruce Burlington as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(f) Re-elect Graham Chipchase as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(g) Re-elect Jean-Philippe Courtois as Director For Against AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(h) Re-elect Rudy Markham as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(i) Re-elect Nancy Rothwell as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(j) Re-elect Shriti Vadera as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(k) Re-elect John Varley as Director For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 5(l) Re-elect Marcus Wallenberg as Director For Against AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 6 Approve Remuneration Report For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 7 Authorise EU Political Donations and Expenditure For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 8 Authorise Issue of Equity with Pre-emptive Rights For Against AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 9 Authorise Issue of Equity without Pre-emptive Rights For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 10 Authorise Market Purchase of Ordinary Shares For For AstraZeneca plc AZN United Kingdom 25-Apr-13 15-Mar-13 Annual Management 11 Authorise the Company to Call EGM with Two Weeks' Notice For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 1 Accept Financial Statements and Statutory Reports For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 2 Approve Remuneration Report For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 3 Approve Final Dividend For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 4 Reappoint PricewaterhouseCoopers LLP as Auditors For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 5 Authorise Board to Fix Remuneration of Auditors For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 6 Re-elect Richard Burrows as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 7 Re-elect John Daly as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 8 Re-elect Karen de Segundo as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 9 Re-elect Nicandro Durante as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 10 Re-elect Ann Godbehere as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 11 Re-elect Christine Morin-Postel as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 12 Re-elect Gerry Murphy as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 13 Re-elect Kieran Poynter as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 14 Re-elect Anthony Ruys as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 15 Re-elect Ben Stevens as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 16 Elect Richard Tubb as Director For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 17 Authorise Issue of Equity with Pre-emptive Rights For Against British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 18 Authorise Issue of Equity without Pre-emptive Rights For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 19 Authorise Market Purchase of Ordinary Shares For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 20 Authorise EU Political Donations and Expenditure For For British American Tobacco plc BATS United Kingdom 25-Apr-13 22-Mar-13 Annual Management 21 Authorise the Company to Call EGM with Two Weeks' Notice For For Intuitive Surgical, Inc. ISRG 46120E602 USA 25-Apr-13 25-Feb-13 Annual Management Elect Director Amal M. Johnson For For Intuitive Surgical, Inc. ISRG 46120E602 USA 25-Apr-13 25-Feb-13 Annual Management Elect Director Eric H. Halvorson For For Intuitive Surgical, Inc. ISRG 46120E602 USA 25-Apr-13 25-Feb-13 Annual Management Elect Director Alan J. Levy For For Intuitive Surgical, Inc. ISRG 46120E602 USA 25-Apr-13 25-Feb-13 Annual Management 2 Amend Omnibus Stock Plan For Against Intuitive Surgical, Inc. ISRG 46120E602 USA 25-Apr-13 25-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Intuitive Surgical, Inc. ISRG 46120E602 USA 25-Apr-13 25-Feb-13 Annual Management 4 Ratify Auditors For Against Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Mary Sue Coleman For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director James G. Cullen For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Ian E.L. Davis For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Alex Gorsky For Against Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Michael M.E. Johns For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Susan L. Lindquist For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Anne M. Mulcahy For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Leo F. Mullin For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director William D. Perez For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Charles Prince For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director A. Eugene Washington For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management Elect Director Ronald A. Williams For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Management 3 Ratify Auditors For Against Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Share Holder 4 Stock Retention/Holding Period Against For Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Share Holder 5 Screen Political Contributions for Consistency with Corporate Values Against Against Johnson & Johnson JNJ USA 25-Apr-13 26-Feb-13 Annual Share Holder 6 Require Independent Board Chairman Against For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Dennis A. Ausiello For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director M. Anthony Burns For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director W. Don Cornwell For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Frances D. Fergusson For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director William H. Gray, III For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Helen H. Hobbs For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Constance J. Horner For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director James M. Kilts For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director George A. Lorch For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Suzanne Nora Johnson For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Ian C. Read For Against Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Stephen W. Sanger For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management Elect Director Marc Tessier-Lavigne For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management 2 Ratify Auditors For Against Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Share Holder 4 Stock Retention/Holding Period Against For Pfizer Inc. PFE USA 25-Apr-13 27-Feb-13 Annual Share Holder 5 Provide Right to Act by Written Consent Against For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Robert J. Alpern For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Roxanne S. Austin For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Sally E. Blount For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director W. James Farrell For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Edward M. Liddy For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Nancy McKinstry For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Phebe N. Novakovic For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director William A. Osborn For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Samuel C. Scott, III For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Glenn F. Tilton For For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management Elect Director Miles D. White For Withhold Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management 2 Ratify Auditors For Against Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Share Holder 4 Label and Eliminate GMO Ingredients in Products Against Against Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Share Holder 5 Report on Lobbying Payments and Policy Against For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Share Holder 6 Require Independent Board Chairman Against For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Share Holder 7 Stock Retention/Holding Period Against For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Share Holder 8 Cease Compliance Adjustments to Performance Criteria Against For Abbott Laboratories ABT USA 26-Apr-13 27-Feb-13 Annual Share Holder 9 Pro-rata Vesting of Equity Awards Against For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Alain J.P. Belda For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director William R. Brody For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Kenneth I. Chenault For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Michael L. Eskew For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director David N. Farr For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Shirley Ann Jackson For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Andrew N. Liveris For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director W. James McNerney, Jr. For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director James W. Owens For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Virginia M. Rometty For Against International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Joan E. Spero For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Sidney Taurel For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management Elect Director Lorenzo H. Zambrano For For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management 2 Ratify Auditors For Against International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Share Holder 4 Report on Lobbying Payments and Policy Against For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Share Holder 5 Provide Right to Act by Written Consent Against For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Share Holder 6 Require Independent Board Chairman Against For International Business Machines Corporation IBM USA 30-Apr-13 01-Mar-13 Annual Share Holder 7 Stock Retention/Holding Period Against For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1a Elect Director Michael W. Brown For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1b Elect Director Randolph L. Cowen For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1c Elect Director Gail Deegan For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1d Elect Director James S. DiStasio For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1e Elect Director John R. Egan For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1f Elect Director Edmund F. Kelly For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1g Elect Director Judith A. Miscik For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1h Elect Director Windle B. Priem For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1i Elect Director Paul Sagan For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1j Elect Director David N. Strohm For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 1k Elect Director Joseph M. Tucci For Against EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 2 Ratify Auditors For Against EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 4 Amend Omnibus Stock Plan For Against EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 5 Amend Qualified Employee Stock Purchase Plan For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Management 6 Provide Right to Act by Written Consent For For EMC Corporation EMC USA 01-May-13 01-Mar-13 Annual Share Holder 7 Require Consistency with Corporate Values and Report on Political Contributions Against Against GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 1 Accept Financial Statements and Statutory Reports For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 2 Approve Remuneration Report For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 3 Elect Lynn Elsenhans as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 4 Elect Jing Ulrich as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 5 Elect Hans Wijers as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 6 Re-elect Sir Christopher Gent as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 7 Re-elect Sir Andrew Witty as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 8 Re-elect Sir Roy Anderson as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 9 Re-elect Dr Stephanie Burns as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 10 Re-elect Stacey Cartwright as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 11 Re-elect Simon Dingemans as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 12 Re-elect Judy Lewent as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 13 Re-elect Sir Deryck Maughan as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 14 Re-elect Dr Daniel Podolsky as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 15 Re-elect Dr Moncef Slaoui as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 16 Re-elect Tom de Swaan as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 17 Re-elect Sir Robert Wilson as Director For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 18 Reappoint PricewaterhouseCoopers LLP as Auditors For Against GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 19 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors For Against GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 20 Authorise EU Political Donations and Expenditure For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 21 Authorise Issue of Equity with Pre-emptive Rights For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 22 Authorise Issue of Equity without Pre-emptive Rights For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 23 Authorise Market Purchase of Ordinary Shares For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 24 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports For For GlaxoSmithKline plc GSK 37733W105 United Kingdom 01-May-13 13-Mar-13 Annual Management 25 Authorise the Company to Call EGM with Two Weeks' Notice For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Shona L. Brown For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director George W. Buckley For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Ian M. Cook For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Dina Dublon For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect DirectorVictor J. Dzau For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Ray L. Hunt For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Alberto Ibarguen For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Indra K. Nooyi For Against PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Sharon Percy Rockefeller For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director James J. Schiro For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Lloyd G. Trotter For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Daniel Vasella For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management Elect Director Alberto Weisser For For PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management 2 Ratify Auditors For Against PepsiCo, Inc. PEP USA 01-May-13 07-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Church & Dwight Co., Inc. CHD USA 02-May-13 04-Mar-13 Annual Management 1a Elect Director Bradley C. Irwin For For Church & Dwight Co., Inc. CHD USA 02-May-13 04-Mar-13 Annual Management 1b Elect Director Penry W. Price For For Church & Dwight Co., Inc. CHD USA 02-May-13 04-Mar-13 Annual Management 1c Elect Director Arthur B. Winkleblack For For Church & Dwight Co., Inc. CHD USA 02-May-13 04-Mar-13 Annual Management 2 Amend Omnibus Stock Plan For Against Church & Dwight Co., Inc. CHD USA 02-May-13 04-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Church & Dwight Co., Inc. CHD USA 02-May-13 04-Mar-13 Annual Management 4 Ratify Auditors For Against Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 1 Accept Financial Statements and Statutory Reports For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 2 Approve Remuneration Report For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 3 Approve Final Dividend For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 4 Re-elect Adrian Bellamy as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 5 Re-elect Peter Harf as Director For Against Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 6 Re-elect Richard Cousins as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 7 Re-elect Kenneth Hydon as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 8 Re-elect Rakesh Kapoor as Director For Against Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 9 Re-elect Andre Lacroix as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 10 Re-elect Graham Mackay as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 11 Re-elect Judith Sprieser as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 12 Re-elect Warren Tucker as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 13 Elect Adrian Hennah as Director For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 14 Reappoint PricewaterhouseCoopers LLP as Auditors For Against Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 15 Authorise Board to Fix Remuneration of Auditors For Against Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 16 Authorise EU Political Donations and Expenditure For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 17 Authorise Issue of Equity with Pre-emptive Rights For Against Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 19 Authorise Market Purchase of Ordinary Shares For For Reckitt Benckiser Group plc RB. G74079107 United Kingdom 02-May-13 30-Apr-13 Annual Management 20 Authorise the Company to Call EGM with Two Weeks' Notice For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 1 Approve Financial Statements and Statutory Reports For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 3 Approve Allocation of Income and Dividends of EUR 2.77 per Share For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 4 Elect Fabienne Lecorvaisier as Director For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 520 Million For Against Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 8 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions For Against Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 9 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above For Against Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 10 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 11 Approve Employee Stock Purchase Plan For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 12 Authorize up to 0.2 Percent of Issued Capital for Use in Grants of Restricted Shares in Substitution for Discount under Capital Increases for Employee Stock Purchase Plans For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 13 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares For For Sanofi SAN 80105N105 France 03-May-13 25-Mar-13 Annual/Special Management 15 Authorize Filing of Required Documents/Other Formalities For For Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 1 Elect Director Ralph Alvarez For For Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 2 Elect Director Winfried Bischoff For For Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 3 Elect Director R. David Hoover For For Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 4 Elect Director Franklyn G. Prendergast For For Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 5 Elect Director Kathi P. Seifert For For Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 6 Ratify Auditors For Against Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For For Eli Lilly and Company LLY USA 06-May-13 01-Mar-13 Annual Management 8 Amend Omnibus Stock Plan For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 1a Elect Director Thomas F. Chen For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 1b Elect Director Blake E. Devitt For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 1c Elect Director John D. Forsyth For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 1d Elect Director Gail D. Fosler For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 1e Elect Director Carole J. Shapazian For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 2 Ratify Auditors For Against Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 4 Declassify the Board of Directors For For Baxter International Inc. BAX USA 07-May-13 11-Mar-13 Annual Management 5 Provide Right to Call Special Meeting For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1A Elect Director Lamberto Andreotti For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1B Elect Director Lewis B. Campbell For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1C Elect Director James M. Cornelius For Against Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1D Elect Director Laurie H. Glimcher For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1E Elect Director Michael Grobstein For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1F Elect Director Alan J. Lacy For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1G Elect Director Vicki L. Sato For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1H Elect Director Elliott Sigal For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1I Elect Director Gerald L. Storch For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 1J Elect Director Togo D. West, Jr. For For Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 2 Ratify Auditors For Against Bristol-Myers Squibb Company BMY USA 07-May-13 14-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1a Elect Director Christopher B. Begley For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1b Elect Director Betsy J. Bernard For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1c Elect Director Gail K. Boudreaux For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1d Elect Director David C. Dvorak For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1e Elect Director Larry C. Glasscock For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1f Elect Director Robert A. Hagemann For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1g Elect Director Arthur J. Higgins For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1h Elect Director John L. McGoldrick For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 1i Elect Director Cecil B. Pickett For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 3 Ratify Auditors For Against Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 4 Amend Executive Incentive Bonus Plan For For Zimmer Holdings, Inc. ZMH 98956P102 USA 07-May-13 08-Mar-13 Annual Management 5 Amend Omnibus Stock Plan For Against Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director John F. Cogan For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director Etienne F. Davignon For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director Carla A. Hills For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director Kevin E. Lofton For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director John W. Madigan For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director John C. Martin For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director Nicholas G. Moore For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director Richard J. Whitley For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director Gayle E. Wilson For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management Elect Director Per Wold-Olsen For Withhold Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management 2 Ratify Auditors For Against Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management 3 Amend Omnibus Stock Plan For Against Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management 4 Increase Authorized Common Stock For Against Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Share Holder 6 Require Independent Board Chairman Against For Gilead Sciences, Inc. GILD USA 08-May-13 13-Mar-13 Annual Share Holder 7 Provide Right to Act by Written Consent Against For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1a Elect Director Kerrii B. Anderson For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1b Elect Director Jean-Luc Bélingard For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1c Elect Director David P. King For Against Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1d Elect Director Wendy E. Lane For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1e Elect Director Robert E. Mittelstaedt, Jr. For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1f Elect Director Peter M. Neupert For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1g Elect Director Arthur H. Rubenstein For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1h Elect Director Adam H. Schechter For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1i Elect Director M. Keith Weikel For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 1j Elect Director R. Sanders Williams For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Laboratory Corporation of America Holdings LH 50540R409 USA 08-May-13 11-Mar-13 Annual Management 3 Ratify Auditors For Against Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Harold Brown For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Mathis Cabiallavetta For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Andre Calantzopoulos For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Louis C. Camilleri For Against Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director J. Dudley Fishburn For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Jennifer Li For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Graham Mackay For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Sergio Marchionne For Against Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Kalpana Morparia For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect DirectorLucio A. Noto For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Robert B. Polet For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Carlos Slim Helu For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management Elect Director Stephen M. Wolf For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management 2 Ratify Auditors For For Philip Morris International Inc. PM USA 08-May-13 15-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director C. David Brown II For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director David W. Dorman For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director Anne M. Finucane For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director Kristen Gibney Williams For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director Larry J. Merlo For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director Jean-Pierre Millon For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director Richard J. Swift For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director William C. Weldon For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management Elect Director Tony L. White For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management 2 Ratify Auditors For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management 4 Amend Qualified Employee Stock Purchase Plan For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Management 5 Reduce Vote Requirement Under the Fair Price Provision For For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Share Holder 6 Report on Political Contributions Against For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Share Holder 7 Pro-rata Vesting of Equity Awards Against For CVS Caremark Corporation CVS USA 09-May-13 13-Mar-13 Annual Share Holder 8 Report on Lobbying Payments and Policy Against For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1a Elect Director Gary G. Benanav For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1b Elect Director Maura C. Breen For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1c Elect Director William J. DeLaney For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1d Elect Director Nicholas J. LaHowchic For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1e Elect Director Thomas P. Mac Mahon For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1f Elect Director Frank Mergenthaler For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1g Elect Director Woodrow A. Myers, Jr. For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1h Elect Director John O. Parker, Jr. For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1i Elect Director George Paz For Against Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1j Elect Director William L. Roper For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1k Elect Director Samuel K. Skinner For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 1l Elect Director Seymour Sternberg For For Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 2 Ratify Auditors For Against Express Scripts Holding Company ESRX 30219G108 USA 09-May-13 11-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1a Elect Director Nikesh Arora For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1b Elect Director John T. Cahill For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1c Elect Director Ian Cook For Against Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1d Elect Director Helene D. Gayle For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1e Elect Director Ellen M. Hancock For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1f Elect Director Joseph Jimenez For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1g Elect Director Richard J. Kogan For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1h Elect Director Delano E. Lewis For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1i Elect Director J. Pedro Reinhard For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 1j Elect Director Stephen I. Sadove For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 2 Ratify Auditors For Against Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Management 4 Approve Omnibus Stock Plan For Against Colgate-Palmolive Company CL USA 10-May-13 11-Mar-13 Annual Share Holder 5 Adopt Share Retention Policy For Senior Executives Against For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1a Elect Director Linda G. Alvarado For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1b Elect Director Vance D. Coffman For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1c Elect Director Michael L. Eskew For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1d Elect Director W. James Farrell For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1e Elect Director Herbert L. Henkel For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1f Elect Director Muhtar Kent For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1g Elect Director Edward M. Liddy For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1h Elect Director Robert S. Morrison For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1i Elect Director Aulana L. Peters For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1j Elect Director Inge G. Thulin For Against 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 1k Elect Director Robert J. Ulrich For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 2 Ratify Auditors For Against 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Share Holder 4 Provide Right to Act by Written Consent Against For 3M Company MMM 88579Y101 USA 14-May-13 15-Mar-13 Annual Share Holder 5 Study Feasibility of Prohibiting Political Contributions Against Against Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Stanley M. Bergman For Withhold Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Gerald A. Benjamin For Withhold Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director James P. Breslawski For Withhold Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Mark E. Mlotek For Withhold Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Steven Paladino For Withhold Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Barry J. Alperin For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Paul Brons For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Donald J. Kabat For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Philip A. Laskawy For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Karyn Mashima For Withhold Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Norman S. Matthews For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Carol Raphael For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Bradley T. Sheares For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management Elect Director Louis W. Sullivan For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management 2 Amend Executive Incentive Bonus Plan For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management 3 Amend Omnibus Stock Plan For Against Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Henry Schein, Inc. HSIC USA 14-May-13 15-Mar-13 Annual Management 5 Ratify Auditors For Against Lorillard, Inc. LO USA 14-May-13 25-Mar-13 Annual Management 1 Declassify the Board of Directors For For Lorillard, Inc. LO USA 14-May-13 25-Mar-13 Annual Management Elect Director Andrew H. Card, Jr. For For Lorillard, Inc. LO USA 14-May-13 25-Mar-13 Annual Management Elect Director Virgis W. Colbert For For Lorillard, Inc. LO USA 14-May-13 25-Mar-13 Annual Management Elect Director Richard W. Roedel For For Lorillard, Inc. LO USA 14-May-13 25-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Lorillard, Inc. LO USA 14-May-13 25-Mar-13 Annual Management 4 Ratify Auditors For Against Lorillard, Inc. LO USA 14-May-13 25-Mar-13 Annual Share Holder 5 Report on Lobbying Payments and Policy Against For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 1 Receive Report of Management Board (Non-Voting) Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 2 Approve Financial Statements and Allocation of Income For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 3 Approve Discharge of Executive Board Members For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 4 Approve Discharge of Non-Executive Board Members For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 5 Reelect P.G.J.M. Polman as CEO to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 6 Relect R.J.M.S. Huet as CFO to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 7 Reelect L.O. Fresco to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 8 Reelect A.M. Fudge to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 9 Reelect C.E. Golden to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 10 Reelect B.E. Grote to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 11 Reelect H. Nyasulu to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 12 Reelect M. Rifkind to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 13 Reelect K.J. Storm to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 14 Reelect M. Treschow to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 15 Reelect P.S. Walsh to Board of Directors For Against Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 16 Elect L.M. Cha to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 17 Elect M.Ma to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 18 Elect J. Rishton to Board of Directors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 19 Ratify PricewaterhouseCoopers Accountants NV as Auditors For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 20 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights For Against Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 21 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 22 Approve Authorization to Cancel Ordinary Shares For For Unilever NV Netherlands 15-May-13 17-Apr-13 Annual Management 23 Allow Questions and Close Meeting YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1a Elect Director Michael J. Cavanagh For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1b Elect Director David W. Dorman For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1c Elect Director Massimo Ferragamo For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1d Elect Director Mirian M. Graddick-Weir For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1e Elect Director J. David Grissom For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1f Elect Director Bonnie G. Hill For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1g Elect Director Jonathan S. Linen For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1h Elect Director Thomas C. Nelson For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1i Elect Director David C. Novak For Against YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1j Elect Director Thomas M. Ryan For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1k Elect Director Jing-Shyh S. Su For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 1l Elect Director Robert D. Walter For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 2 Ratify Auditors For Against YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Management 4 Amend Omnibus Stock Plan For For YUM! Brands, Inc. YUM USA 15-May-13 18-Mar-13 Annual Share Holder 5 Adopt Comprehensive Packaging Recycling Strategy Against For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 1 Approve Financial Statements and Statutory Reports For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 5 Reelect Thierry Desmarest as Director For Against Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 6 Reelect Gunnar Brock as Director For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 7 Reelect Gerard Lamarche as Director For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 8 Elect Charles Keller and Philippe Marchandise as Representative of Employee Shareholders to the Board For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 10 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan For Against Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Management 11 Approve Employee Stock Purchase Plan For For Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Share Holder 12 Approve the Establishment of an Independent Ethics Committee Against Against Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Share Holder 13 Approve to Link Remuneration to Positive Safety Indicators Against Against Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Share Holder 14 Acquire the Diversity Label Against Against Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Share Holder 15 Approve Nomination of Employees Representative to the Remuneration Committee Against Against Total SA FP 89151E109 France 17-May-13 09-Apr-13 Annual/Special Share Holder 16 Allow Loyalty Dividends to Long-Term Registered Shareholders Against Against Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Management Elect Director John C. Baldwin For For Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Management Elect Director Gary M. Pfeiffer For For Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Management Elect Director Stephen H. Rusckowski For For Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Management 2 Ratify Auditors For Against Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Management 3 Declassify the Board of Directors For For Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Management 4 Eliminate Class of Preferred Stock For For Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Share Holder 6 Reduce Supermajority Vote Requirement None For Quest Diagnostics Incorporated DGX 74834L100 USA 21-May-13 22-Mar-13 Annual Share Holder 7 Pro-rata Vesting of Equity Awards Against For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 1 Accept Financial Statements and Statutory Reports For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 2 Approve Remuneration Report For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 3 Re-elect Josef Ackermann as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 4 Re-elect Guy Elliott as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 5 Re-elect Simon Henry as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 6 Re-elect Charles Holliday as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 7 Re-elect Gerard Kleisterlee as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 8 Re-elect Jorma Ollila as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 9 Re-elect Sir Nigel Sheinwald as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 10 Re-elect Linda Stuntz as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 11 Re-elect Peter Voser as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 12 Re-elect Hans Wijers as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 13 Elect Gerrit Zalm as Director For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 14 Reappoint PricewaterhouseCoopers LLP as Auditors For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 15 Authorise Board to Fix Remuneration of Auditors For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 16 Authorise Issue of Equity with Pre-emptive Rights For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 17 Authorise Issue of Equity without Pre-emptive Rights For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 18 Authorise Market Purchase of Ordinary Shares For For Royal Dutch Shell plc RDSA United Kingdom 21-May-13 11-Apr-13 Annual Management 19 Authorise EU Political Donations and Expenditure For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director David Baltimore For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Frank J. Biondi, Jr. For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Robert A. Bradway For Against Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Francois de Carbonnel For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Vance D. Coffman For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Robert A. Eckert For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Rebecca M. Henderson For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Frank C. Herringer For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Tyler Jacks For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Gilbert S. Omenn For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Judith C. Pelham For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Leonard D. Schaeffer For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management Elect Director Ronald D. Sugar For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management 2 Ratify Auditors For Against Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Amgen Inc. AMGN USA 22-May-13 25-Mar-13 Annual Management 4 Amend Omnibus Stock Plan For Against McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Management 1a Elect Director Walter E. Massey For For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Management 1b Elect Director John W. Rogers, Jr. For For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Management 1c Elect Director Roger W. Stone For For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Management 1d Elect Director Miles D. White For For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Management 3 Ratify Auditors For Against McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Share Holder 4 Report on Pay Disparity Against For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Share Holder 5 Stock Retention/Holding Period Against For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Share Holder 6 Report on Human Rights Risk Assessment Process Against For McDonald's Corporation MCD USA 23-May-13 25-Mar-13 Annual Share Holder 7 Report on Nutrition Initiatives and Childhood Obesity Concerns Against For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1a Elect Director Leslie A. Brun For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1b Elect Director Thomas R. Cech For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1c Elect Director Kenneth C. Frazier For Against Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1d Elect Director Thomas H. Glocer For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1e Elect Director William B. Harrison Jr. For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1f Elect DirectorC. Robert Kidder For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1g Elect Director Rochelle B. Lazarus For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1h Elect Director Carlos E. Represas For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1i Elect Director Patricia F. Russo For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1j Elect Director Craig B. Thompson For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1k Elect Director Wendell P. Weeks For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 1l Elect Director Peter C. Wendell For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 2 Ratify Auditors For Against Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Share Holder 4 Provide Right to Act by Written Consent Against For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Share Holder 5 Amend Articles/Bylaws/Charter Call Special Meetings Against For Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Share Holder 6 Report on Charitable and Political Contributions Against Against Merck & Co., Inc. MRK 58933Y105 USA 28-May-13 01-Apr-13 Annual Share Holder 7 Report on Lobbying Activities Against Against Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1a Elect Director Linnet F. Deily For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1b Elect Director Robert E. Denham For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1c Elect Director Alice P. Gast For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1d Elect Director Enrique Hernandez, Jr. For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1e Elect Director George L. Kirkland For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1f Elect Director Charles W. Moorman, IV For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1g Elect Director Kevin W. Sharer For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1h Elect Director John G. Stumpf For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1i Elect Director Ronald D. Sugar For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1j Elect Director Carl Ware For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 1k Elect Director John S. Watson For Against Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 2 Ratify Auditors For Against Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Management 4 Amend Omnibus Stock Plan For Against Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Against For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 6 Report on Offshore Oil Wells and Spill Mitigation Measures Against For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 7 Report on Financial Risks of Climate Change Against For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 8 Report on Lobbying Payments and Policy Against For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 9 Prohibit Political Contributions Against Against Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 10 Provide for Cumulative Voting Against For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 11 Amend Articles/Bylaws/Charter Call Special Meetings Against For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 12 Require Director Nominee with Environmental Expertise Against For Chevron Corporation CVX USA 29-May-13 03-Apr-13 Annual Share Holder 13 Adopt Guidelines for Country Selection Against For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director M.J. Boskin For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director P. Brabeck-Letmathe For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director U.M. Burns For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director L.R. Faulkner For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director J.S. Fishman For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director H.H. Fore For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director K.C. Frazier For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director W.W. George For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director S.J. Palmisano For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director S.S. Reinemund For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director R.W. Tillerson For Withhold Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director W.C. Weldon For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management Elect Director E.E. Whitacre, Jr. For For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management 2 Ratify Auditors For Against Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 4 Require Independent Board Chairman Against For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 5 Require a Majority Vote for the Election of Directors Against For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Against Against Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 7 Report on Lobbying Payments and Policy Against For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 8 Study Feasibility of Prohibiting Political Contributions Against Against Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 9 Adopt Sexual Orientation Anti-bias Policy Against For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Against For Exxon Mobil Corporation XOM 30231G102 USA 29-May-13 04-Apr-13 Annual Share Holder 11 Adopt Quantitative GHG Goals for Products and Operations Against For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1a Elect Director William C. Ballard, Jr. For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1b Elect Director Edson Bueno For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1c Elect Director Richard T. Burke For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1d Elect Director Robert J. Darretta For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1e Elect Director Stephen J. Hemsley For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1f Elect Director Michele J. Hooper For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1g Elect Director Rodger A. Lawson For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1h Elect Director Douglas W. Leatherdale For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1i Elect Director Glenn M. Renwick For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1j Elect Director Kenneth I. Shine For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 1k Elect Director Gail R. Wilensky For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Management 3 Ratify Auditors For Against UnitedHealth Group Incorporated UNH 91324P102 USA 03-Jun-13 05-Apr-13 Annual Share Holder 4 Report on Lobbying Payments and Policy Against For SAP AG SAP Germany 04-Jun-13 18-Apr-13 Annual Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) SAP AG SAP Germany 04-Jun-13 18-Apr-13 Annual Management 2 Approve Allocation of Income and Dividends of EUR 0.85 per Share For For SAP AG SAP Germany 04-Jun-13 18-Apr-13 Annual Management 3 Approve Discharge of Management Board for Fiscal 2012 For For SAP AG SAP Germany 04-Jun-13 18-Apr-13 Annual Management 4 Approve Discharge of Supervisory Board for Fiscal 2012 For For SAP AG SAP Germany 04-Jun-13 18-Apr-13 Annual Management 5 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares For For SAP AG SAP Germany 04-Jun-13 18-Apr-13 Annual Management 6 Ratify KPMG AG as Auditors for Fiscal 2013 For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director Larry Page For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director Sergey Brin For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director Eric E. Schmidt For Withhold Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director L. John Doerr For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director Diane B. Greene For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director John L. Hennessy For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director Ann Mather For Withhold Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director Paul S. Otellini For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director K. Ram Shriram For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management Elect Director Shirley M. Tilghman For For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Management 2 Ratify Auditors For Against Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Share Holder 3 Report on Reducing Lead Battery Health Hazards Against For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Share Holder 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Against For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Share Holder 5 Stock Retention/Holding Period Against For Google Inc. GOOG 38259P508 USA 06-Jun-13 08-Apr-13 Annual Share Holder 6 Adopt Policy on Succession Planning Against For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1a Elect Director Aida M. Alvarez For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1b Elect Director James I. Cash, Jr. For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1c Elect Director Roger C. Corbett For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1d Elect Director Douglas N. Daft For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1e Elect Director Michael T. Duke For Against Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1f Elect Director Timothy P. Flynn For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1g Elect Director Marissa A. Mayer For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1h Elect Director Gregory B. Penner For Against Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1i Elect Director Steven S. Reinemund For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1j Elect Director H. Lee Scott, Jr. For Against Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1k Elect Director Jim C. Walton For Against Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1l Elect Director S. Robson Walton For Against Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1m Elect Director Christopher J. Williams For Against Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 1n Elect Director Linda S. Wolf For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 2 Ratify Auditors For Against Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Management 4 Amend Executive Incentive Bonus Plan For For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Share Holder 5 Amend Bylaws Call Special Meetings Against For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Share Holder 6 Stock Retention/Holding Period Against For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Share Holder 7 Require Independent Board Chairman Against For Wal-Mart Stores, Inc. WMT USA 07-Jun-13 11-Apr-13 Annual Share Holder 8 Disclosure of Recoupment Activity from Senior Officers Against For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Zein Abdalla For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Jose B. Alvarez For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Alan M. Bennett For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Bernard Cammarata For Against The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director David T. Ching For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Michael F. Hines For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Amy B. Lane For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Dawn G. Lepore For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Carol Meyrowitz For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director John F. O'Brien For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management Elect Director Willow B. Shire For For The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management 2 Ratify Auditors For Against The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management 3 Amend Omnibus Stock Plan For Against The TJX Companies, Inc. TJX USA 11-Jun-13 15-Apr-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1a Elect Director Roxanne S. Austin For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1b Elect Director Douglas M. Baker, Jr. For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1c Elect Director Henrique De Castro For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1d Elect Director Calvin Darden For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1e Elect Director Mary N. Dillon For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1f Elect Director James A. Johnson For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1g Elect Director Mary E. Minnick For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1h Elect Director Anne M. Mulcahy For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1i Elect Director Derica W. Rice For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1j Elect Director Gregg W. Steinhafel For Against Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1k Elect Director John G. Stumpf For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 1l Elect Director Solomon D. Trujillo For For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 2 Ratify Auditors For Against Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Share Holder 4 Require Independent Board Chairman Against For Target Corporation TGT 87612E106 USA 12-Jun-13 15-Apr-13 Annual Share Holder 5 Report on Electronics Recycling and Preventing E-Waste Export Against For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1a Elect Director Richard Haythornthwaite For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1b Elect Director Ajay Banga For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1c Elect Director Silvio Barzi For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1d Elect Director David R. Carlucci For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1e Elect Director Steven J. Freiberg For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1f Elect Director Nancy J. Karch For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1g Elect Director Marc Olivie For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1h Elect Director Rima Qureshi For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1i Elect Director Jose Octavio Reyes Lagunes For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1j Elect Director Mark Schwartz For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1k Elect Director Jackson P. Tai For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 1l Elect Director Edward Suning Tian For For MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against MasterCard Incorporated MA 57636Q104 USA 18-Jun-13 19-Apr-13 Annual Management 3 Ratify Auditors For Against NTT DoCoMo Inc. 62942M201 Japan 18-Jun-13 28-Mar-13 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 3000 For For NTT DoCoMo Inc. 62942M201 Japan 18-Jun-13 28-Mar-13 Annual Management 2 Amend Articles To Change Company Name - Limit Rights of Odd-Lot Holders - Amend Business Lines For For NTT DoCoMo Inc. 62942M201 Japan 18-Jun-13 28-Mar-13 Annual Management Elect Director Tokuhiro, Kiyoshi For For NTT DoCoMo Inc. 62942M201 Japan 18-Jun-13 28-Mar-13 Annual Management Elect Director Murakami, Teruyasu For For NTT DoCoMo Inc. 62942M201 Japan 18-Jun-13 28-Mar-13 Annual Management Elect Director Nakamura, Takashi For For NTT DoCoMo Inc. 62942M201 Japan 18-Jun-13 28-Mar-13 Annual Management Appoint Statutory Auditor Ota, Kenji For For NTT DoCoMo Inc. 62942M201 Japan 18-Jun-13 28-Mar-13 Annual Management Appoint Statutory Auditor Shiotsuka Naoto For Against Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director John D. Hayes For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Susan M. James For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Max R. Levchin For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Peter Liguori For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Daniel S. Loeb For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Marissa A. Mayer For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Thomas J. McInerney For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Maynard G. Webb, Jr. For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Harry J. Wilson For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management Elect Director Michael J. Wolf For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Management 3 Ratify Auditors For Against Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Share Holder 4 Report on Sustainability Against For Yahoo! Inc. YHOO USA 25-Jun-13 26-Apr-13 Annual Share Holder 5 Report on Political Contributions Against For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 90 For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Hasegawa, Yasuchika For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Yamanaka, Yasuhiko For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Frank Morich For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Yamada, Tadataka For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Iwasaki, Masato For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Sudo, Fumio For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Kojima, Yorihiko For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management Elect Director Honda, Shinji For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management 3 Appoint Statutory Auditor Kuniya, Shiro For Against Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management 4 Appoint Alternate Statutory Auditor Kuroda, Katsushi For For Takeda Pharmaceutical Co. Ltd. Japan 26-Jun-13 28-Mar-13 Annual Management 5 Approve Annual Bonus Payment to Directors For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:July 26, 2013
